      Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROBERT VANDERPLOEG,                           )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
KHOURY & TURK, LLC,                           )
                                              )
                       Defendant.             )

                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, KHOURY & TURK, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                  1
      Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 2 of 14




performing one or more major life activities, including but not limited to: walking and standing.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.       Defendant, KHOURY & TURK, LLC (hereinafter “KHOURY & TURK, LLC”),

is a Texas limited liability company that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, KHOURY & TURK, LLC, may be properly served with process for

service via its registered agent, to wit: c/o Jared Ashmore, Registered Agent, 262 N. Sam

Houston Pkwy. E., #440, Houston, TX 77060.

                                   FACTUAL ALLEGATIONS

        9.       On or about September 3, 2020, Plaintiff was a customer at “La Michoacana Meat

Market” a business located at 8501-A Gulf Freeway, Houston, TX 77017, referenced herein as

“La Michoacana”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also

attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

        10.      Plaintiff lives 13 miles from the Property.

        11.      Defendant, KHOURY & TURK, LLC, is the owner or co-owner of the real



                                                   2
       Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 3 of 14




property and improvements that La Michoacana is situated upon and that is the subject of this

action, referenced herein as the “Property.”

        12.    Plaintiff’s access to the business(es) located 8501-A Gulf Freeway, Houston, TX

77017, Harris County Property Appraiser’s account number 0402020000016 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant,

KHOURY & TURK, LLC, is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Property, including those set forth in this Complaint.

        13.    Defendant, KHOURY & TURK, LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, KHOURY & TURK, LLC, and the tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

        14.    The Property is comprised of four separate buildings, all sharing the same parking

lot.

        15.    Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.



                                                 3
      Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 4 of 14




          16.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          17.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          18.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          19.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,


                                                    4
      Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 5 of 14




               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       21.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       22.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.



                                                 5
      Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 6 of 14




       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     The Property is comprised of multiple buildings served by a single parking lot.

All of the buildings on the Property are public accommodations.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       30.     Defendant, KHOURY & TURK, LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,



                                                 6
      Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 7 of 14




services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        31.     Defendant, KHOURY & TURK, LLC., will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, KHOURY & TURK, LLC, is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     Near La Michocana Meat Market, the access aisle to the accessible parking space

                is not level due to the presence of an accessible ramp in the access aisle in

                violation of Section 502.4 of the 2010 ADAAG standards. This violation would

                make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

                parked at the Property.

        (ii)    Near La Michocana Meat Market, the accessible curb ramp is improperly

                protruding into the access aisle of the accessible parking space in violation of

                Section 406.5 of the 2010 ADAAG Standards. This violation would make it

                difficult and dangerous for Plaintiff to exit/enter their vehicle.



                                                   7
Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 8 of 14




 (iii)   Near La Michocana Meat Market, the accessible ramp side flares have a slope in

         excess of 1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This

         violation would make it dangerous and difficult for Plaintiff to access the units of

         the Property.

 (iv)    The Property lacks an accessible route connecting accessible facilities, accessible

         elements and/or accessible spaces of the Property in violation of Section 206.2.2

         of the 2010 ADAAG standards. Specifically, there are four buildings on this

         Property, but they are not connected by a single accessible route due to a raised

         sidewalk and lack of accessible ramps providing an access route between the

         buildings. This violation would make it difficult for Plaintiff to access public

         features of the Property.

 (v)     Near the Family Pool Hall, the Property has an accessible ramp leading from the

         accessible parking space to the accessible entrances with a slope exceeding 1:12

         in violation of Section 405.2 of the 2010 ADAAG standards. This violation would

         make it dangerous and difficult for Plaintiff to access the units of the Property.

 (vi)    Near Unit 8503, one of the accessible parking spaces is missing a proper

         identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

         This violation would make it difficult for Plaintiff to locate an accessible parking

         space.

 (vii)   Near Unit 8503, for both accessible parking spaces, the access aisle to the

         accessible parking space is not level due to the presence of an accessible ramp in

         the access aisle in violation of Section 502.4 of the 2010 ADAAG standards. This




                                           8
Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 9 of 14




          violation would make it dangerous and difficult for Plaintiff to exit and enter their

          vehicle while parked at the Property.

 (viii)   Near Unit 8503, for both accessible parking spaces, the accessible curb ramp is

          improperly protruding into the access aisle of the accessible parking space in

          violation of Section 406.5 of the 2010 ADAAG Standards. This violation would

          make it difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (ix)     Near Unit 8503, one accessible parking space is not level due to the presence of

          accessible ramp side flares in the accessible parking space in violation of Sections

          502.4 and 406.5 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (x)      Near Unit 8503, there is an excessive vertical rise at the base of the accessible

          ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access public features of the Property.

 (xi)     Near Unit 8503, there is a gap that creates an excessive vertical rise at the top of

          the accessible ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access public features of the Property.

 (xii)    Near Unit 8503, the bottom edge of the sign identifying one or more accessible

          parking spaces is at a height below 60 inches from the floor in violation of

          Section 502.6 of the 2010 ADAAG standards. This violation would make it

          difficult for Plaintiff to locate an accessible parking space.



                                             9
Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 10 of 14




 (xiii)   Near Unit 8503 Suite E and F, there is at least two accessible parking spaces that

          does not have a marked access aisle in violation of Section 502.3.3 of the 2010

          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access the accessible entrances of the Property.

 (xiv)    Near Unit 8503 Suite E and F, the Property lacks an accessible route from

          accessible parking spaces to the accessible entrance of the Property in violation of

          Section 208.3.1 of the 2010 ADAAG standards. This violation would make it

          difficult for Plaintiff to access the units of the Property.

 (xv)     Near Unit 8505 Suite A, the accessible parking space is missing a proper

          identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (xvi)    Near Unit 8505 Suite C, the access aisle to the accessible parking space is not

          level due to the presence of an accessible ramp in the access aisle in violation of

          Section 502.4 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (xvii) Near Unit 8505 Suite C, the accessible curb ramp is improperly protruding into

          the access aisle of the accessible parking space in violation of Section 406.5 of the

          2010 ADAAG Standards. This violation would make it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (xviii) Near Unit 8505 Suite C, the accessible parking space is not level due to the

          presence of accessible ramp side flares in the accessible parking space in violation



                                             10
     Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 11 of 14




               of Sections 502.4 and 406.5 of the 2010 ADAAG standards. This violation would

               make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

               parked at the Property.

       (xix)   Near Unit 8505 Suite F, the access aisle to the accessible parking space is not

               level due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

               the Property.

       (xx)    Near Unit 8505 Suite F, the accessible curb ramp is improperly protruding into

               the access aisle of the accessible parking space in violation of Section 406.5 of the

               2010 ADAAG Standards. This violation would make it difficult and dangerous

               for Plaintiff to exit/enter their vehicle.

       (xxi)   Near Unit 8505 Suite F, the ground surfaces of the accessible ramp have vertical

               rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

               have broken or unstable surfaces or otherwise fail to comply with Sections 302,

               303 and 405.4 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to access the units of the Property.

       (xxii) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       34.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.



                                                  11
     Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 12 of 14




       35.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       37.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       38.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, KHOURY

& TURK, LLC, has the financial resources to make the necessary modifications. According to

the Property Appraiser, the Appraised value of the Property is $5,014,350.00.

       39.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       40.       Upon information and good faith belief, the Property has been altered since 2010.

       41.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       42.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

KHOURY & TURK, LLC, is required to remove the physical barriers, dangerous conditions and



                                                 12
     Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 13 of 14




ADA violations that exist at the Property, including those alleged herein.

         43.   Plaintiff’s requested relief serves the public interest.

         44.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, KHOURY & TURK, LLC.

         45.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, KHOURY & TURK, LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         46.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, KHOURY

& TURK, LLC, to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, KHOURY & TURK, LLC, in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, KHOURY &

               TURK, LLC, from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, KHOURY & TURK, LLC, to

               (i) remove the physical barriers to access and (ii) alter the Property to make it

               readily accessible to and useable by individuals with disabilities to the extent

               required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                                 13
Case 4:20-cv-03145 Document 1 Filed on 09/09/20 in TXSD Page 14 of 14




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: September 9, 2020.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com

                                     Attorney for Plaintiff




                                        14
